Order entered May 13, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00958-CV

                           IN THE INTEREST OF I.L.S., A CHILD

                       On Appeal from the 255th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DF-09-7655

                                             ORDER
       We GRANT appellee’s May 12, 2014 motion for an extension of time to file a brief.

Appellee shall file its brief on or before June 6, 2014.


                                                       /s/   ADA BROWN
                                                             JUSTICE